Title: To Alexander Hamilton from Jeremiah Olney, 6 January 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, January 6, 1791. “I beg leave to call your friendly attention to the enclosed statement of the emoluments of this office; by which it appears that the net amount thereof will be only about 200 Dolls ⅌ annum. The extreme inadequacy of this sum to the services performed, obliges me to entreat of you to lay the matter before the Legislature for their information; not doubting but they will think that some further provision ought to be made, not only for me, but for other Officers in similar situations.… I enclose my return of Cash for the week past the balance of which, being in specie, is 1.474. Dolls & 76 cents. I also enclose a draft of the Treasurer, in favor of Wm Seton Esquire, dated the 22d of December last no 847. for Four hundred Dollars, which I have paid, and charged to the United States.”
